DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Final Rejection
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	These rejections have been withdrawn.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nangeroni et al. (“Nangeroni”)(US 6,183,814) in view of Tilton (US 2009/0142528), Narancic et al. (“Narancic”)(US 6,416,620) and legal precedent.
Nangeroni (fig. 1-10) teaches a method of manufacturing a heat sealable and recyclable packaging structure package comprising:
(re: certain elements of claim 1) extrusion coating released fibers with and a plurality of polymer/particle fragments comprising a thermoplastic and particles (fig. 5 and col. 8, ln. 55+ 
 wherein the extrusion process is carried out under the following conditions:
 the polymer/particle fragments resin having a melt flow index from 4 g/10 min to 16 g/10 min (col. 16, ln. 30-col. 17, ln. 30; Table 4 and fig. 7);
a melt temperature from 590 °F + 20% (col. 13, ln. 50-64 teaching of “about” 560; see also col. 18, ln. 1-10 teaching heat sealing at temperatures above 600);
an extruder screw or tube barrel pressure from 1,200 psi to 2,500 psi (Table 5; col. 37- 38);
 an air gap from 4" to 16" (col. 9, ln. 50-60 and col. 12, ln. 13-40);
a die gap from 0.020" to 0.050" (col. 12, ln. 29-38); and
barrel and die zone temperatures from 400 °F to 640 °F (col. 13, ln. 50-64); and
an extrusion lamination line speed from 100 FPM to 3,500 FPM (col. 14, ln. 10-20);
(re: claim 5) wherein the particles of the polymer/particle fragments comprise mineral particles, and
 wherein the mineral particles are selected from the group consisting of clay, kaolin, CaCO3, mica, and silica (col. 27, ln. 12-30);
(re: claim 16) wherein the thermoplastic has a physical melt flow index of from 4 g /10 min to 16 g /10 min (col. 16, ln. 30-col. 17, ln. 30; Table 4 and fig. 7).

Nangeroni as set forth above teaches all that is claimed except for expressly teaching 
(re: certain elements of claim 1) wherein the plurality of polymer/particle fragments have  a mean surface area of 0.0005 mm2 to 2 mm2 and a density of 1.01 g/cm3 to 4.75 g/cm3.
(re: claim 2) wherein the polymer/particle fragments have a mean surface area of from 0.01 mm2 to 2 mm2;
2/g to 1.3 m2/g;
(re: claim 4) wherein the particles of the polymer/particle fragments have a hardness of between 2.0 to 4.0 Mohs and an average surface area of from 1.8 m2 to 2.3 m2;
(re: claim 6) wherein the mineral particles have a mean diameter of from 4 pm to 14 pm;  
(re: claim 7) wherein from 35% to 99% of the polymer/particle fragments have a mean surface area of 0.0005 mm2 to 2 mm2 and a density of 1.01 g/cm3 to 4.75 g/cm3;
(re: claim 8) wherein the released fibers comprise reusable fiber containing pulp are suitable for manufacture of new paper products;
(re: claim 9) wherein the released fibers comprise softwood fibers, hardwood fibers, or a mixture of softwood and hardwood fibers;  
(re: claim 10) wherein the mixture of softwood and hardwood fibers comprises from 5% to 95% softwood fibers;
(re: claim 11) wherein the mixture of softwood and hardwood fibers comprises from 25% to 90% softwood fibers;
(re: claim 12) wherein the mixture of softwood and hardwood fibers comprises from 5% to 95% hardwood fibers;  
(re: claim 13) wherein the mixture of softwood and hardwood fibers comprises from 25% to 90% hardwood fibers;
(re: claim 14) wherein the released fibers are derived from a paper having a basis weight of from 30 lbs/3000 sq. ft. to 200 lbs/3000 sq. ft. and a thickness of from 0.010 inches to 0.036 inches;
(re: claim 15) wherein the polymer/particle fragments are dimensioned to pass through 0.005 inch round hole or slotted pressure screens.  



	
Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection as set forth above.   In particular, Examiner notes that many of the process conditions are expressly taught as common design/ operating parameters that would be obvious to one with ordinary skill in the recycling arts as explained above.  Consequently, as Applicant’s amendments are obvious, the claims stand rejected.

Specification
Claim Objections
The claims are objected to because of the following informalities:
Claim 1, last two lines should read-	
“barrel and die zone temperatures from 400 °F to 640 °F; and
an extrusion lamination line speed from 100 FPM to 3,500 FPM”




	Election/Restrictions
Newly submitted claims 17-22are directed to an invention that is independent or distinct from the invention originally claimed as this claim set can be regarded as a distinct species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
March 30, 2021